Citation Nr: 0403239	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for hypertensive and 
arteriosclerotic heart disease with unstable angina, 
currently evaluated as 30 percent disabling, to include the 
question of the proper effective date for a disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

In a May 2001 decision, the Board denied the veteran's claim, 
and he subsequently appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2002, the Court reversed the Board's decision and ordered a 
remand of the veteran's claim for assignment of an evaluation 
of not less than 60 percent for the service-connected 
hypertensive and arteriosclerotic heart disease, and an 
appropriate effective date.  Subsequently, in October 2003, 
the Board remanded this case back to the RO for further 
action.  Upon further consideration, however, the Board (in a 
separate action) has vacated the October 2003 remand and has 
considered the veteran's claim again in the present decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's cardiovascular disorder is productive of 
left ventricular dysfunction, with an ejection fraction of 50 
percent, and his current claim was received on March 9, 1998.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for hypertensive and 
arteriosclerotic heart disease, as of March 9, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.104, Diagnostic 
Codes 7005 and 7007 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the July 2000 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  In this issuance, the RO notified the veteran 
of the type of evidence needed to substantiate his claim for 
an increased evaluation for his cardiovascular disorder.  The 
RO also cited to the provisions of 38 C.F.R. § 3.159 (1999), 
indicating that the VA would obtain all identifiable medical 
records (providing that the veteran provided signed releases, 
as necessary) and that, if such efforts proved unsuccessful, 
the VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification accomplished by 
the RO, the Board finds that full compliance with the 
provisions of these newly enacted laws has already been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

In a November 1970 rating decision, the RO granted service 
connection for cardiomegaly, and a zero percent evaluation 
was assigned.  In May 1973, the veteran's disability 
evaluation was increased to 30 percent, effective May 1973, 
on the basis of recent high blood pressure readings.  In an 
October 1997 rating decision, the veteran's service-connected 
disability was expanded to include hypertensive 
cardiovascular disease.  The 30 percent evaluation has since 
remained in effect and is at issue in this case.  

VA medical records dated July 1998 through September 1999 
show that the veteran has a history of hypertension, 
cardiomegaly, and angina.  Records dated in December 1998 
show that the veteran was hospitalized due to chest pain and 
blurred vision.  An examination failed to reveal any acute 
ischemic event.  The veteran was diagnosed with unstable 
angina and was started on a "Heparin protocol" and 
antihypertensive medications.  Also, a January 1999 record 
indicates that the veteran related experiencing episodes of 
angina with occasional blurred vision, but without 
palpitations, shortness of breath, or leg edema.  An 
examination showed clear lungs and was negative for murmurs 
or gallops.

During a January 1999 heart examination, the veteran reported 
a history of cardiomegaly and hypertension.  He also 
described dyspnea on exertion, fast walking, and lifting 
moderately heavy objects; chest pain; and congestive heart 
failure.  The examination revealed blood pressure of 160/80, 
146/84, and 156/92.  No evidence of jugular venous distention 
was found, and the veteran's lungs were clear.  Furthermore, 
an examination of the heart showed normal sinus rhythm and 
left ventricular hypertrophy.  No murmurs or gallops were 
shown.  A multigated cardiac blood pool study revealed 
adequate left ventricular function, with an ejection fraction 
of 50 percent and mild to moderately impaired right ventricle 
contractility.  The examiner diagnosed hypertensive 
cardiovascular disease with left ventricular hypertrophy.

At his June 2000 VA heart examination, the veteran described 
a history of unstable angina and hypertension and also 
reported chest pain at rest and with mild exertion. The 
examiner noted her review of a "myocardial perfusion SPEC 
with thallium" from April 2000, which revealed a small fix 
perfusion defect on the distal anteroapical wall of the left 
ventricle without signs of reversible ischemia and with 7 
METs achieved.  The examination revealed blood pressure of 
170/90 and 160/90, and there was no evidence of jugular 
venous distention, edema, or cyanosis.  Additionally, no 
evidence of congestive heart failure or signs of ischemia 
were found. An EKG revealed sinus bradycardia and left 
ventricular hypertrophy.  The examiner diagnosed hypertensive 
and arteriosclerotic heart disease and unstable angina.

The RO has evaluated the veteran's arteriosclerotic and 
hypertensive heart disease as 30 percent disabling pursuant 
to 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7007.  
Diagnostic Code 7005 refers to arteriosclerotic heart 
disease, while Diagnostic Code 7007 concerns hypertensive 
heart disease; the criteria, however, are the same for both 
Diagnostic Codes.  Nevertheless, a separate evaluation for 
each Diagnostic Code would not be permitted, as this would be 
considered "pyramiding" under 38 C.F.R. § 4.14.  

Accordingly, under these code sections, a 30 percent 
disability evaluation is assigned where a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent disability evaluation 
is assigned where there has been more than one episode of 
acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation 
contemplates chronic congestive heart failure; or a workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

Based on the January 1999 finding of an ejection fraction of 
50 percent, the Court, in the noted October 2002 decision, 
determined that a 60 percent evaluation was warranted under 
Diagnostic Codes 7005 and 7007.  The Board has thus increased 
the veteran's evaluation accordingly.  

That having been noted, however, the Board observes that 
there is no basis in the record for a higher evaluation of 
100 percent.  For a 100 percent evaluation to be assigned, 
there must be evidence of chronic congestive heart failure; 
or a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  None of these symptoms have been shown in this 
case.  Rather, the Board is fully satisfied that the assigned 
60 percent evaluation fully contemplates the veteran's 
current symptomatology.

The remaining question for the Board is the assignment of an 
effective date for the assigned 60 percent evaluation.  Here, 
the veteran's current claim was received on March 9, 1998, 
and the January 1999 VA examination report constitutes the 
earliest evidence of record supporting a 60 percent 
evaluation under Diagnostic Codes 7005 and 7007.  In this 
regard, the Board notes that the veteran's appeal of a prior 
June 1996 rating decision addressing this evaluation was 
found by the RO to be untimely, and, while the veteran 
initiated an appeal of the finding of untimeliness, he 
dropped this appeal in conjunction with his July 1999 RO 
hearing.  As such, given that the veteran's claim was 
received on March 9, 1998, and entitlement to the 60 percent 
evaluation was first shown by the January 1999 VA 
examination, the Board has determined that, under 38 C.F.R. 
§ 3.400(o)(2), an effective date of March 9, 1998 is 
appropriate.

Overall, the evidence of record supports a 60 percent 
evaluation, but not more, for the veteran's hypertensive and 
arteriosclerotic heart disease with unstable angina as of 
March 9, 1998.  To that extent, this appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected cardiovascular disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent evaluation for hypertensive and arteriosclerotic 
heart disease with unstable angina is granted as of March 9, 
1998, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



